Citation Nr: 1223345	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  01-02-642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include as due to undiagnosed illness.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability manifested by aching joints, to include as due to undiagnosed illness.

3.  Entitlement to service connection for headaches, to include as due to undiagnosed illness.

4.  Entitlement to service connection for an eye disability, to include as due to undiagnosed illness.

5.  Entitlement to an increased rating for dermatitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Kathleen Williams Newell, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983, and from September 1991 to March 1992.  He had additional service in the Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that concluded new and material evidence had not been received to reopen claims for service connection for a psychiatric disability and a disability manifested by aching joints, both to include as due to undiagnosed illness.  This rating action also denied service connection for headaches, to include as due to undiagnosed illness, and an eye disability, to include as due to undiagnosed illness.  Finally, the RO denied the Veteran's claim for an increased rating for his service-connected skin disability.  This matter was previously before the Board in August 2003 and again in June 2007 and was remanded to ensure due process and/or for additional development of the record.  As the requested actions have been accomplished, the case is again before the Board for appellate consideration.  

The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for an acquired psychiatric disability, to includes as due to undiagnosed illness, and for a disability manifested by aching joints, to include as due to undiagnosed illness, as well as the claim for service connection for headaches, to include as due to undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  Blepharitis is a known clinical disorder, and there is no competent and probative evidence linking any eye disability to service, to include service in the Persian Gulf.

3.  The Veteran's skin condition is manifested by complaints of itching, but neither extensive exfoliation or crusting has been shown, nor is more than a small area involved.  He does not require systemic therapy.


CONCLUSIONS OF LAW

1.  An eye disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. § 3.317 (2011).

2.  The criteria for an evaluation in excess of 10 percent for eczema have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (as in effect prior to, and after August 30, 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letters dated in March 2004 and July 2007, the RO provided notice to the Veteran regarding what information and evidence were needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters also advised the Veteran of the evidence necessary to support a claim for an increased rating.  A March 2006 letter, and the July 2007 letter informed the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include some service treatment records, VA and private medical records, the reports of VA examinations, Social Security Administration records and the Veteran's testimony at a hearing at the RO. 

VA clinical examinations with respect to the increased rating issue on appeal have been obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  The examiners considered all of the pertinent evidence of record.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disability at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

The Board acknowledges the Veteran has not been afforded a VA medical examination to obtain an opinion regarding the etiology of his eye disability.  Based on the evidence in this case, the Board finds that an examination is not necessary.  As will be discussed in greater detail below, there has been no demonstration of any event in service as to which any current disability of the eyes may be linked, so as to warrant a VA examination with clinical opinion as to a possible relationship between his eye disability and military service, to include his service in the Persian Gulf.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As the record does not establish the occurrence of an event in service, to which any current eye disability may be related, a VA examination is not warranted.

The Board also acknowledges that very few service treatment records have been associated with the claims folder.  In cases such as these, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims was undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The RO made several unsuccessful attempts to procure the records from the Veteran's service with the reserves.  By letter dated June 2011, the RO informed the Veteran that such records are unavailable.  He was advised to submit any records in his possession.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability may be service connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following):  (1) an undiagnosed illness; or (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses).  38 C.F.R. § 3.317(a)(2).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  Id.  "Objective indications of chronic disability" include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4).  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id.

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following:  fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between a veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of a veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7) (as re-designated September 29, 2010); see 75 Fed. Reg. 59968 (2009).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The evidence establishes that the Veteran served in the Persian Gulf during the requisite time period under 38 C.F.R. § 3.317.  The Veteran primarily asserts he has an eye disability due to his service in the Persian Gulf.  

The evidence supporting the Veteran's claim includes his statements and some of the medical findings of record.  The Veteran was seen in a VA eye clinic in May 1995.  Blepharitis was noted.  

On VA examination of the eyes in April 1999, the Veteran related he got battery acid in his left eye and that he had corneal abrasions in 1980.  Following an examination, the diagnosis was blepharitis.  

The evidence against the Veteran's claim includes the medical findings on examination.  The Board points out that on a VA general medical examination in February 1998, the Veteran did not report any complaints pertaining to the eyes.  An examination demonstrated the eyes were normal.  

When he was seen in a VA outpatient treatment clinic in February 2009, the assessments included blepharitis and meibomianitis of both eyes, refractive error and presbyopia.  

The Board acknowledges the record establishes the Veteran has been found to have blepharitis.  As noted above, this was first noted years after service.  There is no competent medical evidence of record linking such disability to service.  

To the extent the Veteran's alleges that his eye disability had its onset during service, the clinical record is inconsistent with this claim.  As noted above, there is no indication for several years after service of any eye complaints.  To the extent the Veteran has blepharitis, as a known clinical diagnosis, service connection for this condition is precluded under 38 C.F.R. § 3.317.  In addition, refractive error, which was assessed in February 2009, is not a disability for which compensation benefits are payable.  See 38 C.F.R. § 3.303(c) (2011).  In sum, the Board concludes the medical findings on examination are of greater probative value, and the preponderance of the evidence is against the claim and service connection is denied.

	II.  Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

During the course of this appeal, VA issued new regulations for the evaluation of skin disabilities, effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  Accordingly, the Board will review both the rating criteria in effect prior to August 30, 2002 and the criteria which became effective on that date to determine the proper evaluation for the Veteran's scars.  However, the amended rating criteria can be applied only for periods from and after the effective date of that regulatory change.  See VAOPGCPREC 3-00.

The Board notes that the criteria for rating scars were further revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  However, because the Veteran's claim was filed before October 28, 2008, the claim will only be evaluated under the rating criteria prior to that date.  See 73 Fed. Reg. 54,708 ("This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008").

A 50 percent evaluation may be assigned for eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant.  A 30 percent rating may be assigned for exudation or itching constant, extensive lesions, or marked disfigurement.  A 10 percent evaluation may be assigned with exfoliation, exudation or itching, if involving an exposed surface or extensive area.  38 C.F.R. § 4.118, Diagnostic Code 7806 (as in effect prior to August 30, 2002).

A 60 percent evaluation may be assigned for dermatitis or eczema when there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A 30 percent evaluation may be assigned when there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 10 percent evaluation may be assigned when there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period.  Or rate as disfigurement of the head, face, or neck (DC 7800) or scars (DC's7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806 (as in effect prior to October 23, 2008).

The Veteran was afforded a VA examination of the skin in February 1998.  He related he had been on systemic medications and topical creams for his skin condition.  He reported he had flares several times a year, including at the time of the examination.  On examination, the Veteran had dry skin of the arms, abdomen, chest, buttocks, thighs and legs.  There was a keratosis pilaris type of presentation that went along with the dry skin on the buttocks and thighs.  It was very pruritic.  The examiner stated the Veteran sat in a chair scratching his back and rubbing various areas of his body because it was very pruritic.  He also had eczematous patches, some on his buttocks and one on the outer right thigh, and hyperpigmentation from previous bouts of the same on the upper arms.  The diagnoses were atopic dermatitis, by history, nummular eczema and xerosis.

When examined by a private physician for the Social Security Administration in June 1998, the Veteran asserted he had used Prednisone when he has a rash.  He maintained he applied an ointment on his skin three times a day.  An examination revealed he had a 1 centimeter dry spot, but no other rash was noted.  The impression was recurrent skin rash, etiology unknown.

The Veteran was also afforded a psychiatric evaluation by a private physician for the Social Security Administration in June 1998.  The examiner noted he did not see any skin rash.

VA outpatient treatment records show the Veteran was seen in May 1998 for complaints of pruritus on his arms and right ankle.  An examination revealed an occasional firm papule on the right arm and a small one on the right ankle.  In August 1998, the Veteran asserted his skin rash was better, that it was gone in the right leg, and the rash on his arms was now only red dots.  

An undated VA Persian Gulf examination revealed a diagnosis of eczema/prurigo nodularis.  

On VA examination of the skin in April 1999, the Veteran asserted he continued to have three attacks a year of his skin condition, and they consisted of pustules, vesicles and lesions which were easily infected.  He stated that when the eruption was in full blown form, he was completely impaired secondary to extreme itching which interfered with his ability to wear shoes and to sleep.  The examination showed he had scattered red papules, pustules and a large papule on his foot.  The number of lesions was very small, with the examiner noting seven.  The lesions were widely scattered.  There was some scaling between the fingers.  The diagnosis was vesicular papular eruption persisting to the present day, consistent with historical eruption based on the Veteran's recollection.  

In a June 1999 addendum, the examiner commented that the distribution off the eruption in service and on his examination was not compatible with nummular or dyshidrotic eczema; rather the differential would favor allergic contact dermatitis.  

The Veteran was most recently afforded a VA examination of the skin in February 2009.  He reported he was using Lidex cream twice a day, and the examiner noted this is a topical steroid.  He was also using a lotion which was an emollient for xerosis.  He was not treated with systemic steroids or immunosuppressive drugs.  The Veteran described constant itching, but denied any systemic symptoms.  He stated he had never been free of the rash.  He described the rash as something that started with small red bumps, and when these healed, they left a dark pigmentation on the skin around the area involved.  An examination demonstrated a 1 millimeter by 1 millimeter macula on the left shin.  The patches' post-inflammatory hyperpigmentation was seen scattered on the ankles, with three patches on the left leg.  The skin on the back, chest, face, arms and scalp was devoid of any rash or post-inflammatory hyperpigmentation.  The body surface area involved was 1 percent and the exposed body surface area involved was 0 percent.  A biopsy by the dermatology clinic was consistent with spongiotic dermatitis and negative for any fungi.  There was no disfigurement.  The area involved was not ulcerated.  There was no extensive exfoliation or crusting, and no systemic or nervous manifestation.  There was no exudation.  The diagnosis was chronic eczematous dermatitis with post-inflammatory hyperpigmentation.  The examiner stated there was no functional impairment on activities of daily living or occupation due to the skin condition.

The Board acknowledges that the February 1998 VA examination showed the Veteran had been on systemic therapy in the past for his skin disorder.  He was also observed scratching his back by using the chair.  The examination showed only that he had some eczematous patches.  The April 1999 VA examination of the skin established he had only seven lesions.  In sum, the evidence fails to demonstrate that the Veteran's skin condition was extensive or resulted in marked disfigurement prior to August 2002.  

As noted above, the most recent VA examination of the skin revealed that the total body surface area involved was 1 percent, and there was no involvement of any exposed body surface.  The Board also observes that he is not using systemic therapy or immunosuppressive drugs.  

Thus, the Board concludes that the 10 percent evaluation most closely reflects the severity of the Veteran's eczema under the provisions of the relevant Diagnostic Code as in effect prior to, and after, August 30, 2002.  The medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his skin condition.  

The Board concedes the Veteran is competent to report symptoms he experiences, such as itching and the extent of his lesions, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing the severity of those symptoms or whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his eczema has increased in severity, so as to warrant a rating in excess of 10 percent for it.  As such, the Board concludes that the medical findings on examination are of greater probative value than his allegations regarding the severity of his skin condition.

The Board has also considered whether the Veteran's service-connected eczema presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  In this regard, the Board notes that the Veteran has not had frequent periods of hospitalization for the disability at issue.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Additional considerations

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for an eye disability, to include as due to undiagnosed illness, is denied.

An increased rating for eczema is denied.


REMAND

The Veteran also asserts service connection is warranted for headaches, to include as due to undiagnosed illness.  When examined by the VA in April 1999, the Veteran asserted his headaches began in 1991, after his return from Saudi Arabia.  He has reported a similar history on several other occasions.  He has been diagnosed with migraine headaches.  

The Veteran was seen by a private physician for a Social Security Administration examination in June 1998.  He related he had been in good health until 1991.  At that time, he stated he was in service in Saudi Arabia and he started to have severe headaches.  He asserted he was admitted to a VA hospital in Wisconsin in 1994 due to his severe headaches.  The report of this period of hospitalization is not of record, and there is no indication the VA has attempted to obtain it.  

By rating action dated March 1998, the RO denied the Veteran's claims for service connection for an anxiety disorder and a disability manifested by joint pain and stiffness.  He was notified of this determination and of his right to appeal, but did not file an appeal.  He sought to reopen these claims in 1998.  

The provisions of 38 C.F.R. § 3.156, which define new and material evidence, were changed in 2001, but only as to claims filed on or after August 29, 2001.  66 Fed. Reg. 45630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.156(a)).  In this case, the Veteran's claim was filed prior to the revision in the regulation.  Hence, as applicable to this case, new and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; which is neither cumulative nor redundant; and which, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

The record reflects, however, that neither the statement of the case nor any of the supplemental statements of the case have included the proper standard for finding new and material evidence applicable to this case. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request he provide the city in which the VA hospital was located where he states he was hospitalized in December 1994 for headaches.  

2.  Thereafter, the RO should contact the hospital and obtain the discharge summary.

3.  Based on the information received, the RO should undertake any development necessary, including a VA examination, if appropriate.

4.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The supplemental statement of the case should include the legal standard for new and material evidence that was in effect prior to August 29, 2001.The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


